El Juez PeesideNte Sb. HbkNÁNdez,
emitió la opinión del tribunal.
El acusado, Fulgencio Díaz, fué declarado culpable por la Corte de Distrito de San Juan del delito de tener establecida una casa destinada a citas deshonestas, a la pena de ciento cincuenta dollars de multa, y en defecto dé pago a sufrir un día de cárcel por cada dos dollars de multa que dejare de pagar. Contra esta sentencia se interpuso recurso de apela-ción para ante esta Corte Suprema.
No ha venido en el récord pliego de excepciones ni escrito de exposición del caso, y tampoco se ha hecho por el apelante alegación alguna escrita u oral en apoyo del recurso. Exa-minadas la acusación y la sentencia, no encontramos que se haya cometido error fundamental alguno.
Empero, el Fiscal solicita la modificación de la sentencia apelada en el sentido de que en defecto de pago de la multa impuesta, sufra el acusado un día de cárcel por cada dollar que deje de satisfacer, no excediendo la totalidad de la prisión de setenta y cinco días.
No encontramos razón alguna legal que justifique la modi-ficación solicitada. El juez ha obrado dentro de las facul-tades que le otorga el artículo 322 del Código de Enjuicia-mento Criminal. Con arreglo a ese artículo la prisión subsi-diaria puede ser de un día por cada dos dollars de multa si el sentenciado deja de pagar, pues aunque el tipo mínimo para fijar la prisión subsidiaria debe ser de un dollar por día, el tipo máximo queda a la sabia y sana discreción judicial.
Procede la confirmación de la sentencia apelada.
Confirmada. .
Jueces concurrentes: Sres Asociados MacLeary, Wolf, del Toro y Aldrey.